DETAILED ACTION

The Information Disclosure Statement(s) filed 10/01/2020 has been considered. Initialed copies of the Form(s) 1449 are enclosed herewith.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 18 recites a use claim, but fails to recite the steps of use. See MPEP 2173.05(q) I.
Examiner’s note: This can easily be overcome with the preamble wording “the method comprising the steps of”

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 10-14 are rejected under 35 U.S.C. 102 (a)(1) and (a)(2) as being anticipated by Armstrong et al. (US 20170320585 A1).
Regarding claim 1, Amrstrong teaches a starting/generating system for an aircraft turbine engine (Abstract. ¶ [0003, 0014-0015]) , the starting/generating system comprising at least one brushless drive motor/generator (¶ [0065]), at least one control module (Elements 50, ¶ [0016, 0029-0033] and 50B, ¶ [0067-0073] ) and at least one power module (Elements 46, and 110-116, ¶ [0027, 0059]), the brushless drive motor/generator being configured to be positioned in a housing in a non-pressurised zone to start an aircraft turbine engine (there are no claimed limitations pertaining to the housing configuration of the brushless motor/generator, as such, Armstrong can be considered so configurable), the power module being configured to be connected to an on-board electrical network of the aircraft (¶ [0027, 0059, 0063, 0065, 0067-0068, 0075]), the power module being configured to supply/receive electric power from the brushless drive motor/generator (¶ [0059]), the control module being connected to the brushless drive motor/generator by a control cable (transmission lines, elements 44 and 44B, ¶ [0026, 0063, 0065, 0066, 0068]) in order to control its operation system characterized by the fact that: - The power module is configured to be mounted in the housing of the non-pressurised zone so as to be located adjacent to the brushless drive motor/generator (there are no physical limitations pertaining to the mounting configuration of the power module, as such, Armstrong can be considered so configurable. Further, Figure 4 demonstrates power conversion unit adjacent to the generator/motor and propeller, which are typically located outside of aircraft in a non-pressurized zone) and - The control module is configured to be mounted in a pressurised zone of the aircraft (there are no physical limitations pertaining to the mounting configuration of the control module, as such, Armstrong can be considered so configurable. Further, ¶ [0030] notes that some variants of the control module may comprise an avionics system which are well known in the art to be located within a cockpit of an aircraft, which are pressurized), the control module being connected to the power module by a two-way communication cable in order to control its operation (¶ [0066-0068] Figure 4).
Regarding claim 11, Armstrong teaches the invention discussed in claim 10, wherein the control module and the power module are configured to exchange digitally via the two-way communication cable (¶ [0029-0033, 0066-0068] Figure 4).
Regarding claim 12, Armstrong teaches the invention discussed in claim 10, wherein, the power module comprising at least one inverter-rectifier comprising transistors (Examiner believes both the use of rectifier and power conversion/conditioning units, Elements 46 and 110-116. ¶ [0027, 0059], satisfies the limitation of the term “rectifier-inverter” as a rectifier and inverter conduct completely opposite tasks. Items that comprise both capabilities are typically referred in the art as a power conversion unit/module), the control module comprises a calculation device (¶ [0030]) configured to calculate control duty cycles of the transistors of the inverter- rectifier (¶ [0063, 0065, 0067-0068]).
Regarding claim 13, Armstrong teaches the invention discussed in claim 10, wherein, the power module comprises at least one device for measuring one or more of the following parameters of the brushless drive motor/generator: direct voltage in interface with the on-board electrical network (¶ [0053]), phase current, control signal (¶ [0031, 0033, 0051, 0068, 0078), speed of a rotor (¶ [0068]), angular position of a rotor (¶ [0063-0064]), temperature (¶ [0068]).  
Regarding claim 14, Armstrong teaches the invention discussed in claim 10, wherein, the power module comprising at least one inverter-rectifier comprising transistors, the control module comprising a calculation device configured to calculate control duty cycles of the transistors of the inverter- rectifier and at least one device for measuring one or more of the following parameters of the brushless drive motor/generator: direct voltage in interface with the on-board electrical network (¶ [0053]), phase current, control signal (¶ [0031, 0033, 0051, 0068, 0078]), speed of a rotor (¶ [0068]), angular position of a rotor, temperature (¶ [0068]), the calculation device is configured to calculate the control duty cycles of the transistors of the inverter-rectifier according to one or more parameters measured by the measuring device (¶ [0030, 0068]).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Armstrong et al. (US 20170320585 A1).
Regarding claim 16, Armstrong teaches the invention discussed in claim 10, wherein the starting system comprises at least one cooling module (¶ [0050]) configured to cool the brushless drive motor/generator and the power module (there are no claimed limitations pertaining to how the cooling module physically cools the brushless motor/generator and the power module, so Armstrong’s module can be considered so configurable). Armstrong fails to specifically teach the cooling module mounted in the housing, however it would have been obvious to one of ordinary skill in the art prior to the effective filing date to specify that Armstrong’s cooling module was located in the non-pressurized housing since it has been held that rearranging parts of an invention involves only routine skill in the art. See MPEP 2144.04 VI.
Regarding claim 17, Armstrong teaches the invention discussed in claim 10, comprising at least one turbine engine (¶ [0004]), at least one starting/generating system according to claim 10 (see response to claim 10), the control module of the starting/generating system being mounted in the pressurised zone (¶ [0030] notes that some variants of the control module may comprise an avionics system which are well known in the art to be located within a cockpit of an aircraft, which are pressurized) while the power module and the brushless drive motor/generator of the starting/generating system are mounted in a non-pressurised zone (Armstrong teaches a power module and motor/generator connected to a turbine engine via a drive shaft in Figure 4. A motor/generator connected to a turbine engine located on a wing outside of an aircraft fuselage would not be pressurized. Armstrong fails to specifically teach at least one pressurised zone and at least one non-pressurised zone. However, Armstrong does teach the use of a cockpit (¶ [0082]) which are well known in the art to be pressurized. Further, it is well known in the art that turbines mounted on a wing outside of an aircraft fuselage are not pressurized. As such, any external devices mounted to the turbine are likely in an unpressurized zone. Given these reasons, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to specify that Armstrong’s control module was located inside a pressurized zone, and that the power module and motor/generator were mounted in a non-pressurized zone. 
Regarding claim 18, Armstrong teaches a method, the steps of the method comprising: the control module emits control signals to the power module via the two-way communication cable so that it powers the brushless drive motor/generator from the on-board electrical network (¶ [0065-0073]); and the control module emits a control signal to the brushless drive motor/generator via the control cable in order to control the shaft rotation speed of the brushless drive motor/generator (¶ [0065-0073]). Armstrong fails to specifically teach that the control module emits “starting instructions”, but does emit control signals to conduct the same tasks outlined in the claim. Further, Armstrong fails to teach that the control module controls the torque or drive-speed of the brushless motor/generator, but does teach that the control module controls the mechanical shaft rotation speed and drives the machinery rotational energy. It would have been obvious to one of ordinary skill in the art prior to the effective filing date to specify that Armstrong’s control module which emits control signals capable of driving rotational energy of the hybrid motor system (¶ [0069-0070]), and comprised sensors monitoring the mechanical shaft drive speed (¶ [0068]) was controlling the torque and drive speed of the motor/generator. 

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Armstrong et al. (US 20170320585 A1) in view of Duces et al. (US 20100193630 A1).
Regarding claim 15, Armstrong teaches the invention discussed in claim 10, but fails to specifically teach the on-board electrical network is of the 28VDC type. However, 28VDC is a commonly used voltage for DC buses onboard aircrafts as is demonstrated by Duces’s aircraft electrical grid (¶ [0027, 0053, 0062, 0152, 0181, 0222]). It would have been obvious to one of ordinary skill in the art prior to the effective filing date to specify that the voltages used in Armstrong’s system were commonly used voltages like 115/230V AC or 28V DC (as was taught by Duces).  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN MICHAEL HESTON whose telephone number is (571)272-3099. The examiner can normally be reached M-Th 0630-1630 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy D Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN MICHAEL HESTON/Examiner, Art Unit 3644                                                                                                                                                                                                        
/TIMOTHY D COLLINS/Supervisory Patent Examiner, Art Unit 3644